 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELIZABETH FALK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elizabeth_falk@fd.org
 7

 8   Counsel for Defendant HOOK
 9

10                              IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                           Case No.: CR 18-306 CRB (RMI)
15                        Plaintiff,                        STIPULATION AND [PROPOSED]
                                                            ORDER TO EXTEND TRAVEL PASS
16                v.
17      AHARON HOOK,
18                        Defendant.
19

20

21              On June 19, 2019, defendant Aharon Hook was seriously injured while on a travel pass

22   to the District of Oregon. He was hospitalized for approximately a week and is now in the care

23   of his mother at her residence in Cave Junction Oregon.

24              Due to the uncertainty of Mr. Hook’s recovery period, the parties hereby stipulate and

25   agree that Mr. Hook be allowed to reside in the District of Oregon at his mother’s residence at

26   677 Beebe Drive, Cave Junction Oregon 97523 and that he be supervised by U.S. Pretrial

27   Services in Oregon as needs arise.

28         \\

     [PROPOSED] STIPULATED ORDER
     HOOK, CR 18-306CRB
 1             IT IS SO STIPULATED.
 2                    June 26, 2019       DAVID L. ANDERSON
 3                    Dated               United States Attorney
                                          Northern District of California
 4
                                                    /S
 5
                                          SAILAJA PAIDIPATY
 6                                        Assistant United States Attorney

 7

 8                    June 26, 2019       STEVEN G. KALAR
                      Dated               Federal Public Defender
 9                                        Northern District of California
10
                                                    /S
11                                        ELIZABETH FALK
                                          Assistant Federal Public Defender
12

13
                  IT IS SO ORDERED.
14                 6/26/2019
15
                    Dated                 ROBERT ILLMAN
16                                        United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     HOOK, CR 18-306–420 CRB
                                      2
